                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MICRON'S
                                   9             v.                                        MOTION TO STAY PENDING EX
                                                                                           PARTE REEXAMINATION
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                           Re: Dkt. No. 359
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Micron’s motion to stay pending ex parte reexamination is scheduled for a hearing on April

                                  14   19, 2019. Pursuant to Civil Local Rule 7-1(b), the Court determines that the matter is appropriate

                                  15   for resolution without oral argument and VACATES the hearing. For the reasons set forth below,

                                  16   the Court DENIES the motion.

                                  17          Micron requests that the Court stay this litigation pending an ex parte reexamination of the

                                  18   patent-in-suit by the United States Patent and Trademark Office (“PTO”). Micron states that it filed

                                  19   the request in view of MLC’s statements during the prior reexamination and the relevance of a

                                  20   “previously unconsidered” combination of prior art references, Kitamura, Noguchi et al., U.S.

                                  21   Patent No. 5,262,984 (“Kitamura”), and Briner et al., U.S. Patent No. 4,629,972 (“Briner”). Micron

                                  22   argues that a stay would maximize judicial economy and that the cause of action in this lawsuit will

                                  23   be moot if the asserted claims are canceled in the ex parte reexamination. MLC opposes a stay on

                                  24   numerous grounds.

                                  25          “Courts have inherent power to manage their dockets and stay proceedings, including the

                                  26   authority to order a stay pending conclusion of a PTO reexamination.” Ethicon, Inc. v. Quigg, 849

                                  27   F.2d 1422, 1426-27 (Fed. Cir. 1988) (citations omitted). In determining whether to grant a stay

                                  28   pending PTO review, courts consider three main factors: (1) whether discovery is complete and
                                   1   whether a trial date has been set; (2) whether a stay will simplify the issues in question and trial of

                                   2   the case; and (3) whether a stay would unduly prejudice or present a clear tactical disadvantage to

                                   3   the non-moving party. Telemac Corp. v. Teledigital, Inc., 450 F. Supp. 2d 1107, 1111 (N.D. Cal.

                                   4   2006); accord Pi-Net Int’l, Inc. v. Focus Bus. Bank, No. C-12-4958-PSG, 2013 WL 4475940, at *3

                                   5   (N.D. Cal. Aug. 16, 2013).

                                   6          The Court has considered the parties’ arguments and the posture of this case and finds that

                                   7   a stay is not warranted. The Court has stayed this case twice already, first in 2015-16 pending

                                   8   Micron’s unsuccessful request for inter partes review (“IPR”), and a second time in 2017-18

                                   9   pending Micron’s unsuccessful institution of an ex parte reexamination. As MLC notes, Micron

                                  10   asserted the Kitamura reference in the IPR and previous ex parte reexamination, and each time the

                                  11   PTO and the PTAB have found that the asserted claims are valid. The PTO’s decision in this second

                                  12   ex parte reexamination is not binding on this Court, and Micron will not be estopped from asserting
Northern District of California
 United States District Court




                                  13   the same invalidity defenses based on Kitamura at trial.

                                  14          The Court previously stayed this case because, inter alia, discovery was in early stages, no

                                  15   trial date was set, and, in the last reexamination, Micron was raising the obviousness-type double

                                  16   patenting challenge before the PTO. Now, discovery is almost complete, the parties have exchanged

                                  17   expert reports, pretrial filings are due April 15, 2019, and trial is set for August 12, 2019. Further,

                                  18   the OTDP defense is no longer part of this case. The Court has repeatedly informed the parties that

                                  19   the Court will not make any further adjustments to the pretrial and trial schedule. Under all of these

                                  20   circumstances, the Court finds that a third stay will not promote judicial economy and would be

                                  21   prejudicial to MLC, and therefore DENIES Micron’s motion for a stay.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: April 1, 2019                   ______________________________________
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge
                                  27

                                  28
                                                                                         2
